DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 7 in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that Noack does not disclose “helical” gear teeth nor “relative axial displacement”, and that the “relative axial displacement” is a special technical feature.  This is not persuasive. While Applicant has argued that the relative axial displacement is not present in Noack and therefore is a special technical feature, and accordingly unity of invention exists, the Examiner notes that this feature can be seen in Figs. 1 and 2 of Noack, and is disclosed in [0004] of the translation, stating that in additional to relative circumferential movement, movement is also allowed at right angles to circumferential movement, which would include the axial direction, and is therefore not a special technical feature. This is also set forth in the rejection of Claim 1 below. The Examiner also notes that while Applicant has not argued that the helical teeth are a special technical feature, this feature is also not a special technical feature as it is known in the prior art through Pu, which teaches a similar gear, where the teeth can be straight, helical, bevel, or cycloid in profile [see 0036] of the translation. Since all a posteriori.1,2
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 8 (Claim 8 requires two separate “carrier disks”, which is associated with the embodiment of Species 8, as shown in Fig. 9), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/2021.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Torsional spring (Claim 11)


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “742” has been used to designate both an upper axial bearing in Fig. 8c and a lower axial bearing in Fig. 8b. Please verify that one of these bearings is not instead bearing “743”, which is listed in the specification, but is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 47 Lines 10-22: The specification refers to “nominal angular adjustment” of the gear teeth of the second part relative to the hub. This appears to be the “means for” claimed in Claim 9. However, this section does not clearly set this forth. The Examiner recommends clarifying that means for angular 
Page 49 Line 19-20: The specification refers to “Fig. 8” for an embodiment using gear wheel 800, however, there is no Fig. 8 (only Fig. 8a, 8b, and 8c, which use element numbers in the 700’s). Please verify if this embodiment should be referring to “Fig. 9”.
Appropriate correction is required.

Claim Objections
Claims 6 and 9 objected to because of the following informalities:
Claim 6 Line 4: The recitation “a annular” is a typo and should be amended to --an annular--.
Claim 9 Line 2: The recitation “means f or” is a typo and should be amended to --means for--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“by means of at least one first elastically deformable member” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Claim 11: The Examiner finds that the specification does not reasonably provide enablement for the assentation that “wherein said at least on first elastically deformable member comprises a torsional spring” (Claim 11 Line 2). 
Referring to MPEP 2164.01: “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue 
In the present application, the Wands factors (see MPEP 2164.01(a)) were considered to determine if there is sufficient support for Claim 11 in the originally filed disclosure to enable one of ordinary skill in the art at the time of invention to make and use the invention without undue experimentation.
The breath of the claim is broad, reciting merely that the first elastically deformable member is a “torsional spring”. Claim 11, and claims 1 and 2 which claim 11 depends upon, provide nothing in the way of how the torsional spring is structurally attached statement merely that the elastically deformable member (which is depicted as a compressible cylinder, which is drastically different from a torsional 
Very little direction to these claim elements is provided by the inventor in the drawings and in the specification. It is unclear how the Applicant considers the first elastically deformable member can be a torsional spring. The specification only mentions a “torsional spring” once outside of claim 11, and this is in the summary of the invention to summarize what is merely claimed “[t]he at least one first elastically deformable member may comprise a torsional spring” (Page 20 Lines 16-17). In light of the numerous species set forth in the specification, it isn’t even clear if the “torsional spring” is meant to apply to the elected species embodied in Fig. 8a-c. 
Further, expanding the search term to be a “spring” only further adds that the elastic member can be a “mechanical spring arrangement” (also located in the summary of the invention on Page 23 Line 8), however this section appears to be referring to a different species (as embodied in Fig. 3) since it references first and second planet gears, which are not present in the elected species; and that of a “spring bar” (and not necessarily a “torsional spring”) referenced in the background section (Page 9 Line 11) related to discussion of US 2010/0240490, which is also directed to a planetary gear arrangement.
The drawings merely show the solid cylindrically shaped elastically deformable member, essentially acting as a black box with regard to a torsional spring, and never depict specifically how a torsional spring would be incorporated into the invention. The elastically deformable member is depicted as a deformable cylindrical shape, which is structurally significantly different than a torsional spring, especially when considering a torsional spring could be embodied in several different ways, such as a helical torsional spring or a plate torsional spring, and operates under different conditions. For example, the elastically deformable member operates by a force pressing at any location on the cylinder causing it to compress, whereas a helical torsional spring requires that a compressing force act on the ends of the spring to cause a tightening in a bend of the spring (such as by pressing on two end tabs that 
	As, discussed above no working examples of a torsional spring have been provided. This would require one having ordinary skill in the art at the time of invention to conduct a significant amount of experimentation to make or use the invention. 
See also MPEP 2164.06(a)(I) disclosing a similar fact pattern: An adequate disclosure of a device may require details of how complex components are constructed and perform the desired function. The claim before the court in In re Scarbrough, 500 F.2d 560, 182 USPQ 298 (CCPA 1974), was directed to a system which comprised several component parts (e.g., computer, timing and control mechanism, A/D converter, etc.) only by generic name and overall ultimate function. The court concluded that there was not an enabling disclosure because the specification did not describe how "complex elements known to perform broadly recited functions in different systems would be adaptable for use in Appellant’s particular system with only a reasonable amount of experimentation" and that "an unreasonable amount of work would be required to arrive at the detailed relationships appellant says that he has solved." 500 F.2d at 566, 182 USPQ at 302.
Accordingly, insufficient support has been provided to enable one having ordinary skill in the art at the time of invention to make and use the invention as claimed in Claim 11.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, and 7-11  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 Line 2: The recitation “at least one first elastically deformable member” is a double inclusion. It is unclear if this is intended to be the same “at least one first elastically deformable member” previously recited (Claim 1 Lines 5-6), or is intended to be a new element (e.g. “a second elastically deformable member”), or impart some other claim limitation.
Claim 6 Lines 4-5: The recitation “an elastically deformable member” is indefinite. It is unclear if this member is one of the “at least one first elastically deformable member” (Claim 1 Lines 5-6) or is intended as a different separate element.
Claim 6 Line 4: The recitation “a annular toothed member with peripheral helical teeth” is indefinite. It is unclear if this is the same claim element as the previously recited “gear teeth of the second part are helical” (Claim 1 Line 9) or intended as a new claim element.
Claim 7 Line 5: The recitation “a corresponding number of recesses” is indefinite. It is unclear if the “number of recesses” corresponds to the number of teeth in the “toothed member”, or alternatively corresponds to the number of first contact members.
Claim 7 Lines 5-6: The recitation “an annular elastically deformable member” is indefinite. It is unclear if this member is one of the “at least one first elastically deformable member” (Claim 1 Lines 5-6) or is intended as a different separate element.
Claim 9 Line 2: The recitation “adjustment means f or adjusting the nominal relative rotational position” is indefinite. It is unclear if this is referring to the previously recited “at least one first elastically deformable member which allows a limited relative rotation” (Claim 1 Lines 5-6) or is intended as a new element. Applicant’s originally filed disclosure does not directly point out what the adjustment means are, nor do the figures of the elected species appear to show an element separate from the elastically deformable member that allows for such relative rotation.
Claims 8 and 10-11 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Noack (DE-1038086-B) in view of Pu (CN-104500693-A).
Regarding Claim 1, Noack discloses a gear wheel arrangement, comprising; 
A first part (11) which is arranged to be rotationally fixed to a shaft (see Fig. 2, showing an un-numbered shaft, and that the first part is coupled to a hub 1 and bolt 3 to the shaft). 
A second part (4) which is rotatably connected to the first part (see Fig. 2, showing that the two components are coupled through elements 12, 13, and 14) and provided with gear teeth (see Fig. 2; see also [0001] of the translation) for meshing with an adjacent gear (see [0009] of the translation, disclosing use in a power transmission having gears).
Wherein the first and second parts are mechanically connected by means of at least one first elastically deformable member (13) which allows a limited relative rotation between the first and second part (see [0010] of the translation, disclosing that the bushings are rubber), and that the gear wheel arrangement is arranged to allow a limited relative axial displacement between the first part and the second part (see [0004] of the translation, disclosing that the purpose of the gear is to allow for both circumferential movement between the two gear parts, and also to allow for movement at “right angles thereto”, which as seen in the figures, means that some axial movement would be allowed due to the curved interface between elements 2 and 6, and due to the deformable nature of elastically deformable member).
Noack does not disclose what kind of gear teeth are used (e.g. straight or helical gear teeth). However, Pu, which is similarly directed to two part gear (1, 2) coupled via elastically deformable members (4) (see [0040] of the translation), where the gear teeth can be helical (see [0036] of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear wheel arrangement disclosed in Noack with helical teeth as taught in Pu to better adapt the gear wheel to the intended application, and thereby providing increased utility through a greater number of applications the gear wheel can be used in.
Regarding Claim 2, Noack further discloses the gear wheel arrangement according to claim 1, comprising at least one first elastically deformable member which is deformed during relative rotational displacement between the first part and the second part (see Fig. 2; see also [0004] of the translation, disclosing adjustment movement that is elastic without overstressing the elastic members).
Regarding Claim 3, Noack further discloses the gear wheel arrangement according to claim 1, wherein said at least one first elastically deformable member is arranged to be deformed during relative axial displacement between the first part and the second part (see Fig. 2; see also [0004] of the translation, disclosing adjustment movement that is elastic without overstressing the elastic members).
Regarding Claim 4, Noack further discloses the gear wheel arrangement according to claim 1, comprising at least one second elastically deformable member (13) (see [0010] of the translation, disclosing a plural number of “rubber elements”), which is arranged to be deformed during relative axial displacement between the first part and the second part (see Fig. 2; see also [0004] of the translation, disclosing adjustment movement that is elastic without overstressing the elastic members).
Regarding Claim 5, Noack further discloses the gear wheel arrangement according to claim 1, comprising at least one bearing (see fig. 2, showing that elements 2 and 6 form a spherical bearing surface) arranged between the first part and the second part for reducing the friction between the first and second part during relative rotation (see Fig. 2; see also [0005] of the translation, disclosing a spherical guide).
Regarding Claim 6, the Combination further discloses the gear wheel arrangement according to claim 1, wherein the first part comprises a central hub (Noack 1) with an axial bore for receiving the shaft (see Noack Fig. 2) and at least one first contact member (12) which is arranged at a radial distance from a central axis of the hub (see Noack Fig. 2). 
Wherein the second part comprises an annular toothed member with peripheral helical teeth (see Pu [0036] of the translation) and at least one second contact member (Noack 14).
Wherein an elastically deformable member (Noack 13) (see Noack [0010] of the translation, disclosing that element 13 is made of rubber) is arranged between said first and second contact members (see Noack Fig. 2).
Regarding Claim 7, Noack further discloses the gear wheel arrangement according to claim 6, wherein the first part comprises a radial disc (11) which extends radially from the hub (see Fig. 2) and which carries a number of first contact members (see Fig. 2, showing at least one first contact member, and accordingly since one is a “number” the limitation is met) extending axially from the radial disc (see Fig. 2).
Wherein the second part comprises at least one carrier disc (5) which is fixed to the toothed member (see Fig. 2) and which exhibits a corresponding number of recesses (see Fig. 2, showing a recess in element 5 in the form of a through hole for accepting elements 12, 13, and 14).
Wherein an annular elastically deformable member (13) is received in each recess (see Fig. 2) and about each first contact member (see Fig. 2).
Regarding Claim 10, Noack further discloses the gear wheel arrangement according to claim 2, wherein said at least on first elastically deformable member comprises a polymer material (see [0010] of the translation, disclosing vulcanized rubber, and accordingly a “polymer material” is disclosed).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noack (DE-1038086-B) in view of Pu (CN-104500693-A) and Boisvert (US 2,707,884).
Regarding Claim 9, Noack does not disclose a further adjustment means (Applicant’s originally filed specification Page 47 Lines 10-22, describes the means for adjusting as screw holes and screws that allow for an adjustment between the gear teeth relative to the hub) for the gear wheel arrangement accordingly to claim 1. However, Boisvert, teaches for a gear wheel arrangement, providing second part (4) having gear teeth (10) that are attachable to the second part through a plurality of bore holes (19) and fasteners (18) to allow for easy replacement of gear teeth (see Col. 1 Lines 15-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear wheel arrangement disclosed in Noack with the teeth being attached to the second part using fasteners and bore holes as taught in Boisvert to allow for an improved overall useful life of the gear wheel arrangement by allowing for easy replacement of the gear teeth without having to replace the entire gear.
The resulting Combination would necessarily suggest: The gear wheel arrangement according to claim 1, comprising adjustment means (Boisvert 18, 19) for adjusting the nominal relative rotational position between the gear teeth of the second part and the shaft (see Boisvert Fig 3, showing a plurality of bore holes extending around the gear wheel arrangement and equally spaced, which would allow for the gear teeth to be adjusted relative to the second part 4 and shaft of the gear wheel arrangement).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 2017/0314665) in view of Pu (CN-104500693-A).
Regarding Claim 1, Garcia discloses a gear wheel arrangement (see [0040]), comprising; 
A first part (210) which is arranged to be rotationally fixed to a shaft (110). 

Wherein the first and second parts are mechanically connected by means of at least one first elastically deformable member (270) which allows a limited relative rotation between the first and second part (see [0025]; see also Figs. 2 and 3), and that the gear wheel arrangement is arranged to allow a limited relative axial displacement between the first part and the second part (see Fig. 3, showing a slight gap between the first and second parts with a helical compression spring 340 located between the two components which would allow for some limited relative axial displacement).
Garcia does not disclose what kind of gear teeth are used (e.g. straight or helical gear teeth). However, Pu, which is similarly directed to two part gear (1, 2) coupled via elastically deformable members (4) (see [0040] of the translation), where the gear teeth can be helical (see [0036] of the translation, disclosing that the tooth profile can be straight, helical, bevel, or cycloid, and that the tooth profile does not hinder the dampening function of the gear).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear wheel arrangement disclosed in Garcia with helical teeth as taught in Pu to better adapt the gear wheel to the intended application, and thereby providing increased utility through a greater number of applications the gear wheel can be used in.
Regarding Claim 11, Garcia further discloses the gear wheel arrangement according to claim 2, wherein said at least on first elastically deformable member comprises a torsional spring (see Fig. 2; see also [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §1850(II) states: Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.
        
        2 MPEP §1850(II) states: An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1 ). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.